By the Court.

The statute referred to provides “ that either party may appeal from any final judgment or decree of any Circuit Court,” &c. “ upon entering into bond with security approved by the Court in double the amount,” &c. The Legislature have required that the party in whose favour the judgment has been rendered, shall be secured, be*7fore the judgment shall be suspended, and that bond with security in double the amount of the Debt or Damages, &c. shall be given by the appellant as a condition precedent to his coming into this Court. The sum intended to be secured by the bond, is as much matter of substance as sealing delivery. We could with as much propriety now take a new bond, as permit the penalty to be inserted.
Let the appeal be dismissed.